Title: From George Washington to George Clinton, 15 May 1779
From: Washington, George
To: Clinton, George



Dr Sir,
Head Quarters Middle Brook May 15th 1779

It appears by the certificates in possession of Thomas Done, the bearer of this letter that he was a soldier in a company of Artillery commanded by Capt. Lamb, and that he lost his sight in the service. He has applied to me to direct him in what manner he may obtain the public provision made for persons in his situation. As the company to which he belonged was raised in the state of New York, he seems properly to come under the notice of that state, and I doubt not his case will meet, from Your Excellency, with all the attention and tenderness to which it is intitled. With the truest respect & esteem—I have the honor to be Yr Excellency’s Most Obedt servant
Go: Washington
